DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) documents submitted on October 6, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “unit”  are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “communication section that receives photographing…”, “sensing unit, performing an image sensing operation…” in claim 1, “photoelectric converting unit….converting an optical signal…” in claim 5.
	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claims 2,3,4,6,7 are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as being dependent from claim 1.

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1,2, 5,6,7,8, 9, 12,13,14 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Chen et al. (US Pub. No.: US 2007/0046800 A1).
	Regarding claim 1, Chen discloses a sensing apparatus (Para 34; high dynamic-range CMOS image sensor), comprising:
       a sensing unit (Para 37; pixel’s amplifier circuit 30), performing an image sensing operation to generate a sensing current;
an output capacitor (  Para 37; parasitic capacitor) , coupled between an output end of the sensing unit (Fig 3; the output of amplifier circuit 30 goes to feedback circuit and charge supplement unit; wherein the capacitor is coupled between output of amplifier and ground  )  and a reference voltage  (Fig. 3; ground) and generating an output sensing voltage in response to the sensing current (Para 37-40;Q in the figure is the accumulative charges of the parasitic capacitor in a photodiode, and the amount of charges is reacted on the terminal voltage V.sub.photo of the photodiode 22; M1 provides a charge supplement current to the parasitic capacitor of the photodiode 22. Under low illumination, M1 is not conducted and the pixel circuit is kept on the linear operation status; under high illumination, the photodiode 22 produces a larger induced current to rapidly discharge the parasitic capacitor of the photodiode 22 and V.sub.photo is also lowered. Faster the V.sub.photo lowers, larger the source current of M1 increases following the voltage difference V.sub.gs. This source current can be used for supplying charges to the photodiode and postponing saturation. In addition, amount of the source current is decided by the bias voltage applied on the control node 24 of the charge supplement unit.) ; and
a charging control circuit (Figs. 2-4; Para 36-42; charge supplement unit  ) , coupled to the sensing unit and adjusting a value of the sensing current to increase a charging rate of the sensing current to charge the output capacitor and shorten time for the output sensing voltage to reach a stable state (Para 39,40; the charge supplement unit 12 for supplying charges. The charge supplement unit 12 is composed of two transistors, M1 and M2, installed on N terminal of the photodiode 22, wherein M1 is a charge supplement transistor for continuously providing current and M2 is a transistor for reducing power consumption. M1 provides a charge supplement current to the parasitic capacitor of the photodiode 22. Under low illumination, M1 is not conducted and the pixel circuit is kept on the linear operation status; under high illumination, the photodiode 22 produces a larger induced current to rapidly discharge the parasitic capacitor of the photodiode 22 and V.sub.photo is also lowered. Faster the V.sub.photo lowers, larger the source current of M1 increases following the voltage difference V.sub.gs. This source current can be used for supplying charges to the photodiode and postponing saturation. In addition, amount of the source current is decided by the bias voltage applied on the control node 24 of the charge supplement unit.).
	Regarding claim 2, Chen discloses the sensing apparatus according to claim 1, wherein the charging control circuit adjusts the value of the sensing current by increasing the value of the sensing current first and then decreasing the value of the sensing current (Para 40; under high illumination, the photodiode 22 produces a larger induced current to rapidly discharge the parasitic capacitor of the photodiode 22 and V.sub.photo is also lowered.  Under low illumination, M1 is not conducted and the pixel circuit is kept on the linear operation status. Amount of the source current is decided by the bias voltage applied on the control node 24 of the charge supplement unit. So the current can be adjusted and controlled according to different orders when needed) .
	Regarding claim 5, Chen discloses the sensing apparatus according to claim 1, wherein the sensing unit comprises:
          a reset switch (  Para 39; reset transistor) , one end of the reset switch being coupled to a reset voltage (Fig. 4; Vdd), wherein the reset switch is being turned on in a reset period and is being turned off in a sensing period ( Para 35; after resetting the photodiode 22, the N terminal is biased to a high voltage level and this bias makes the parasitic capacitor having induced charge Q. Amount of the charge is reacted on the voltage V.sub.photo of the N terminal of the photodiode 22, wherein I.sub.photo is the photo current of the photodiode 22 after illuminated, and the charges will be discharged through the path of the photo current.  ) ;
a photoelectric converting unit ( Para 37; photodiode 22 ), coupled to the other end of the reset switch and converting an optical signal including image information to an electrical signal; and
a buffer amplifier circuit ( Fig.3, 4; Para  39-43,  pixel’s amplifier circuit; output signal terminal  ; wherein the row select transistor and source follower is connected to the diode) , coupled to the photoelectric converting unit and generating the sensing current in response to the electrical signal.
	Regarding claim 6, Chen discloses the sensing apparatus according to claim 5, wherein the photoelectric converting unit comprises:
a photoelectric diode whose cathode and anode are respectively coupled to the other end of the reset switch and the reference voltage (Fig. 4; one end of diode connects to reset transistor, other end connects to ground).
	Regarding claim 7, Chen discloses the sensing apparatus according to claim 5, wherein the buffer amplifier circuit comprises: a transistor, coupled between a power supply voltage and an output end of the buffer amplifier circuit (Fig. 4; Para 39; source follower  ) , a control end of the transistor being coupled to an output end of the photoelectric converting unit ( Fig. 4; wherein source follower is connected to output of diode 22  ) .
	Regarding claims 8, 9, 12,13,14, the subject matter of claims 8, 9, 12,13,14 are similar to subject matter disclosed in claims 1,2, 5,6,7; therefore claims 8, 9, 12,13,14 are rejected as the reason set forth in claims 1,2, 5,6,7.
Allowable subject matter
Claims 3,4,10,11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
           Regarding claim 3, none of the prior art discloses “a first switch;
a first current source, the first current source and the first switch being serially connected between the output end of the sensing unit and the reference voltage, the first current source providing a first constant current;
                          a second switch;
                          a second current source, the second current source and the second switch being serially connected between the output end of the sensing unit and the reference voltage, the second current source providing a second constant current, the first switch and the output capacitor enter a first charging period and a second charging period successively, wherein in the first charging period, the first switch is being turned on and the second switch is being turned off, and in the second charging period, the first switch is being turned off and the second switch is being turned on.” in combination of other limitation in the claim. 
            Claim 4 is objected to as being dependent from claim 3.     
            Regarding claims 10,11, the subject matter of claims 10,11 are similar to subject matter disclosed in claims 3,4, therefore, claims 10,11 are objected to as the reason set forth in claims 3,4 respectively.



                                                           Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XI WANG whose telephone number is (469)295-9155.  The examiner can normally be reached on 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XI WANG/           Primary Examiner, Art Unit 2696